Opinion issued July 28, 2015




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                          ————————————
                               NO. 01-14-00108-CR
                         ———————————
                 ANGEL LUIS MARTINEZ, JR., Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 264th District Court
                           Bell County, Texas
                       Trial Court Case No. 70443


                       MEMORANDUM OPINION

     A jury found appellant, Angel Luis Martinez, Jr., guilty of the offense of

aggravated sexual assault of a child. See TEX. PENAL CODE ANN. §

22.021(a)(1)(B)(i) (West 2014). The jury sentenced appellant to fifty years’
imprisonment. See TEX. PENAL CODE ANN. §§ 22.021(e), 12.32(a) (West 2011).

Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying us with references to the record

and legal authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.). The only

potential issue identified in counsel’s Anders brief is whether the presiding juror’s

name was erroneously redacted from the appellate record. However, counsel does

not suggest that this is a reversible error, and while counsel suggests we have the

power to correct the record in this regard, any “error, defect, irregularity, or

variance that does not affect substantial rights must be disregarded.” TEX. R. APP.

P. 44.2(b). No argument has been presented that this lone issue affects appellant’s

substantial rights, nor is it apparent to us how it could.




                                             2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. Appointed counsel still has a duty to inform appellant of the result of

this appeal and that he may, on his own, pursue discretionary review in the Texas

Court of Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim.

App. 1997). Attorney Jeffrey Parker must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c).




                                          3
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4